UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011or ¨TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-156357 COMMONWEALTH INCOME & GROWTH FUND VII, LP (Exact name of registrant as specified in its charter) Pennsylvania 26-3733264 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine Bldg. One, Suite 200 2 Christy Drive Chadds Ford, PA 19317 (Address, including zip code, of principal executive offices) (484) 785-1480 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (ii) has been subject to such filing requirements for the past 90 days: YESTNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "accelerated filer, “large accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company T (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO T 1 FORM 10-Q JUNE 30, 2011 TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 5. Other Information 16 Item 6. Exhibits 16 2 Part I. FINANCIAL INFORMATION Item 1. Financial Statements Commonwealth Income & Growth Fund VII Condensed Balance Sheets June 30, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Lease income receivable Accounts receivable, Commonwealth Capital Corp. Accounts receivable, General Partner - Prepaid expenses Net investment in finance leases Technology equipment, at cost Accumulated depreciation ) ) Equipment acquisition costs and deferred expenses, net of accumulated amortization of approximately $56,000 and$18,000 at June 30, 2011 and December 31, 2010, respectively. Prepaid acquisition fees Total Assets $ $ LIABILITIES AND PARTNERS' CAPITAL LIABILITIES Accounts payable $ $ Accounts payable, General Partner - Other accrued expenses Unearned lease income Notes payable Total Liabilities PARTNERS' CAPITAL General Partner Limited Partners Total Partners' Capital Total Liabilities and Partners' Capital $ $ see accompanying notes to condensed financial statements 3 Commonwealth Income & Growth Fund VII Condensed Statements of Operations (unaudited) Three Months Ended June 30, 2011 Three Months Ended June 30, 2010 Six Months Ended June 30, 2011 For the period March 31, 2010 (Commencement of Operations) through June 30, 2010 Revenue Lease $ Interest and other - - Gain on sale of computer equipment - - Total revenue Expenses Operating, excluding depreciation Equipment management fee, General Partner Organizational costs Interest Depreciation Amortization of equipment acquisition costs anddeferred expenses Total expenses Net (loss) $ ) $ ) $ ) $ ) Net (loss) allocated to limited partners $ ) $ ) $ ) $ ) Net (loss) per equivalent limited partnership unit $ ) $ ) $ ) $ ) Weighted average number of equivalent limited partnership units outstanding during the period see accompanying notes to condensed financial statements 4 Commonwealth Income & Growth Fund VII Condensed Statement of Partners' Capital For the six months ended June 30, 2011 (unaudited) General Limited Partner Partner General Limited Units Units Partner Partners Total Balance, January 1, 2011 50 $ $ $ Contributions - - Syndication costs - - - ) ) Net income (loss) - - ) ) Distributions - - ) ) ) Balance, June 30, 2011 50 $ $ $ see accompanying notes to condensed financial statements 5 Commonwealth Income & Growth Fund VII Condensed Statements of Cash Flow (unaudited) Six Months ended For the period March 31, 2010 (Commencement of Operations) through June 30, 2011 June 30, 2010 Net cash provided by (used in) operating activities $ $ ) Investing activities: Capital expenditures ) ) Payment from finance leases - Equipment acquisition fees, General Partner ) ) Net proceeds from the sale of computer equipment - Net cash (used in)investing activities ) ) Financing activities: Contributions Syndication costs ) ) Distributions to partners ) - Debt placement fee paid to the General Partner - ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents beginning of period Cash and cash equivalents end of period $ $ see accompanying notes to condensed financial statements 6 NOTES TO CONDENSED FINANCIAL STATEMENTS 1. Business Commonwealth Income & Growth Fund VII, LP (the “Partnership”) is a limited partnership organized in the Commonwealth of Pennsylvania on November 14, 2008.The Partnership is offering for sale up to 2,500,000 units of the limited partnership at the purchase price of $20 per unit (the “offering”).The Partnership reached the minimum amount in escrow and commenced operations on March 31, 2010. The Partnership will use the proceeds of the offering to acquire, own and lease various types of information technology equipment and other similar capital equipment, which will be leased primarily to U.S. corporations and institutions.Commonwealth Capital Corp. (“CCC”), on behalf of the Partnership and other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease agreements and allocates a participation in the cost, debt and lease revenue to the various partnerships that it manages based on certain risk factors. The Partnership’s General Partner is Commonwealth Income & Growth Fund, Inc. (the “General Partner”), a Pennsylvania corporation which is an indirect wholly owned subsidiary of CCC.CCC is a member of the Investment Program Association (IPA), Real Estate Investment Securities Association (REISA), Financial Planning Association (FPA), and the Equipment Leasing and Finance Association (ELFA).Approximately ten years after the commencement of operations, the Partnership intends to sell or otherwise dispose of all of its equipment, make final distributions to partners, and to dissolve.Unless sooner terminated or extended pursuant to the terms of its Limited Partnership Agreement, the Partnership will continue until December31, 2021. 2. Summary of Significant Accounting Policies Basis of Presentation The financial information presented as of any date other than December 31, 2010 has been prepared from the books and records without audit.Financial information as of December 31, 2010 has been derived from the audited financial statements of the Partnership, but does not include all disclosures required by generally accepted accounting principles to be included in audited financial statements.In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the financial information for the periods indicated, have been included. Operating results for the six months ended June 30, 2011 are not necessarily indicative of financial results that may be expected for the full year ended December 31, 2011. Disclosure of Fair Value of Financial Instruments Estimated fair value was determined by management using available market information and appropriate valuation methodologies.However, judgment was necessary to interpret market data and develop estimated fair value. Cash, receivables, accounts payable and accrued expenses and other liabilities are carried at amounts which reasonably approximate their fair values as of June 30, 2011 and December 31, 2010. The Partnership’s long-term debt consists of notes payable, which are secured by specific computer and technology equipment and are nonrecourse liabilities of the Partnership. The estimated fair value of this debt at June 30, 2011 and December 31, 2010 approximates the carrying value of these instruments, due to the interest rates approximating current market values. Disclosure about fair value of financial instruments is based on pertinent information available to management as of June 30, 2011 and December 31, 2010. 7 Cash and cash equivalents We consider cash and cash equivalents to be cash on hand and highly liquid investments with the original maturity dates of 90 days or less. At June 30, 2011, cash was held intwo bank accounts maintained at one financial institution with an aggregate balance of approximately $9,286,000. Bank accounts are federally insured up to $250,000, while pursuant to the Dodd/Frank Act of 2010, some accounts are fully insured by the FDIC.At June 2011, the total cash bank balance was as follows: At June 30, 2011 Amount Total bank balance $ FDIC insured ) Uninsured amount $ The Partnership mitigates the risk of holding uninsured deposits by only depositing funds with major financial institutions.The Partnership has not experienced any losses in our accounts, and believes it is not exposed to any significant credit risk.The amounts in such accounts will fluctuate throughout 2011 due to many factors, including the pace of additional limited partner contributions, cash receipts, equipment acquisitions and distributions to limited partners. Organizational and Syndication Costs The General Partner is entitled to be paidan organizational fee for its organizational expenses incurredfor its services in organizing the Partnership and preparing the offering. The amount of this fee is based on amounts of units sold in our public offering.Organizational costs are expensed as incurred in the statement of operations.In addition, the General Partner will pay underwriting commissions of up to 10% (consisting of 7% selling commission, 2% dealer manager fee and up to 1% marketing reallowance). These commissions are nondeductible syndication expenses, which are charged against the capital accounts of limited partners. Recent Accounting Pronouncements In May of 2011, the FASB issued ASU No. 2011-04 (“ASC Update 2011-04”), Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRS. This ASU is intended to update the fair value measurement and disclosure requirements in US GAAP for measuring fair value and for disclosing information about fair value measurements.Some of the amendments clarify the Board’s intent about application of existing fair value measurement requirements, while others change a particular principle or requirement for measuring or disclosing fair value measurement information.The amendments in this update are for interim and annual periods beginning after December 15, 2011.The Partnership is currently evaluating the effect this ASU will have on its financial statements. In April of 2011, the FASB issued ASU No. 2011-03 (“ASC Update 2011-03”), Reconsideration of Effective Control for Repurchase Agreements.This ASU is intended to improve financial reporting of repurchase agreements (“repos”) and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. The amendments in this Update are effective for the fiscal quarters and years that start on or after December 15, 2011. Early adoption is not permitted.The Partnership is currently evaluating the effect this ASU will have on its financial statements. In April 2011, the FASB issued ASU No. 2011-02 (“ASC Update 2011-02”) A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.This ASU provides additional guidance on a creditor’s evaluation of whether it has granted a concession and whether a debtor is experiencing financial difficulties. The additional guidance is intended to create additional consistency in the application of generally accepted accounting principles (GAAP) for debt restructuring. The amendments in this Update are effective for the first interim or annual period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. The Partnership is currently evaluating the effect this ASU will have on its financial statements. In January 2011, the FASB issued ASU No. 2011-01 (“ASC Update 2011-01”), Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20. This ASU temporarily delays the effective date for public entities of the disclosures about troubled debt restructurings (TDRs) in ASU No. 2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.Thisguidance waseffective for interim and annual periods ending after June 15, 2011. The Partnership adopted this ASU during the second quarter of 2011 and it did not have a material effect on its financial statements. 8 3. Information Technology Equipment The Partnership is the lessor of equipment under operating leases with periods that generally will range from 12 to 48 months.In general, associated costs such as repairs and maintenance, insurance and property taxes are paid by the lessee. Remarketing fees will be paid to the leasing companies from which the Partnership purchases leases.These are fees that are earned by the leasing companies when the initial terms of the lease have been met.The General Partner believes that this strategy adds value since it entices the leasing company to remain actively involved with lessee and encourages potential extensions, remarketing or sale of the equipment.This strategy is designed to minimize any conflicts the leasing company may have with a new lessee and may assist in maximizing overall portfolio performance.The remarketing fee is tied into lease performance thresholds and is a factor in the negotiation of the fee.No such fees were incurred for the six months ended June 30, 2011. CCC, on behalf of the Partnership and on behalf of other affiliated partnerships, acquires technology equipment subject to associated debt obligations and lease agreements and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors. The Partnership’s share of the equipment in which it participates with other partnerships at June 30, 2011 was approximately $3,399,000 and is included in the Partnership’s fixed assets on its balance sheet. The Partnership’s share of the outstanding debt associated with this equipment at June 30, 2011 was approximately $55,000. The total cost of the equipment shared by the Partnership with other partnerships at June 30, 2011 was approximately $9,629,000. The total outstanding debt related to the equipment shared by the Partnership at June 30, 2011 was approximately $546,000. The Partnership’s share of the computer equipment in which it participates with other partnerships at December 31, 2010 was approximately $1,591,000 and is included in the fixed assets on its balance sheet.The Partnership’s share of the outstanding debt associated with this equipment at December 31, 2010 was approximately $68,000. The total cost of the equipment shared by the Partnership with other partnerships at December 31, 2010 was approximately $4,880,000. The total outstanding debt related to the equipment shared by the Partnership at December 31, 2010 was approximately $683,000. As the Partnership and the other programs managed by the General Partner increase their overall portfolio size, opportunities for shared participation are expected to continue. Sharing in the acquisition of a lease portfolio gives the fund an opportunity to acquire additional assets and revenue streams, while allowing the fund to remain diversified and reducing its overall risk with respect to one portfolio.Thus, total shared equipment and related debt should continue to trend higher for the remainder of 2011 as the Partnership builds its portfolio. The following is a schedule of future minimum rentals on non-cancellable operating leases at June 30, 2011: Amount Six Months ended December 31, 2011 $ Year ended December 31, 2012 Year ended December 31, 2013 Year ended December 31, 2014 $ 9 The following lists the components of the net investment in direct financing leases at June 30, 2011: Amount Total minimum lease payments to be received $ Initial Direct Costs Estimated residual value of leased equipment (unguaranteed) Less: unearned income ) Net investment in direct finance leases $ Our finance lease customers operate in various industries, and we have no significant customer concentration in any one industry. We assess credit risk for all of our customers, including those that lease under finance leases. This credit risk is assessed using an internally developed model which incorporates credits scores from third party providers and our own customer risk ratings and is periodically reviewed. Our internal ratings are weighted based on the industry that the customer operates in.Factors taken into consideration when assessing risk includes both general and industry specific qualitative and quantitative metrics.We separately take in to consideration payment history, open lawsuits, liens and judgments.Typically, we will not extend credit to a company that has been in business for less than 5 years or that has filed for bankruptcy within the same period. Our internally based model may classify a company as high risk based on our analysis of their audited financial statements. Additional considerations of high risk may include history of late payments, open lawsuits and liens or judgments. In an effort to mitigate risk, we typically require deposits from those in this category. The following table presents the credit risk profile, by creditworthiness category, of ourfinance lease receivables at June 30, 2011: Risk Level Percent of Total Low - % Moderate-Low - % Moderate 1 % Moderate-High 99 % High - % Net finance lease receivable % As of June 30, 2011we determined that there was no need for an allowance for uncollectible accounts associated with any of our finance leases, asthere was no material risk of default. The following is a schedule of future minimum rentals on noncancelable direct financing leases at June 30, 2011: Amount Six Months ended December 31, 2011 $ Year ended December 31, 2012 Year ended December 31, 2013 Year ended December 31, 2014 Year ended December 31, 2015 $ 10 4. Related Party Transactions Receivables/Payables As of June 30, 2011, the Partnership’s related party payables are short term, unsecured, and non-interest bearing. OFFERING AND ORGANIZATION STAGE Selling commissions and dealer manager fees For the six months ended June 30, 2011 For the period March 31, 2010 (Commencement of Operations) through June 30, 2010 We will pay to the dealer manager an amount of up to nine percent of capital contributions as underwriting commissions. The dealer manager will reallow to participating broker-dealers out of underwriting commissions a selling commission of up to seven percent of the capital contributions from units sold by such participating brokers.The Dealer Manager will retain the remaining two percent as a Dealer Manager Fee.The actual amount of the underwriting commissions may vary due to the volume discounts available to investors purchasing certain quantities of units. This amount is included in offering costs of the Partnership on the Statement of Partner’s Capital. $ $ Marketing reallowance We will pay a marketing reallowance of up to 1% of capital contributions to our dealer manager, all of which is expected to be reallowed to certain participating broker-dealers.The reallowance is designed to reimburse those broker-dealers that meet certain requirements for marketing expenses, such as bona fide training and education seminars and related conferences.The actual amount of marketing reallowance paid will depend upon the number of firms earning the reallowance and the agreed upon percentage paid to each selling firm. In no circumstances are any amounts paid to our dealer manager as a marketing reallowance to be retained by the dealer manager.Any amount of this fee not paid out to participating broker-dealers will be returned by the dealer manager to the Partnership.This amount is included in offering costs of the Partnership on the Statement of Partner’s Capital. $ $ Organizational expenses We pay the general partner an organizational fee equal to three percent of the first $25,000,000 of limited partners’ capital contributions and two percent of the limited partners’ capital contributions in excess of $25,000,000, as reimbursement for the organization of the Partnership.It is anticipated that the organizational and offering expenses, which include legal, accounting and printing expenses, various registration and filing fees, miscellaneous expenses related to the organization and formation of the Partnership, bona fide due diligence expenses, other costs of registration and costs incurred in connection with the preparation, printing and distribution of this prospectus and related sales literature will be as high as $1,377,465, of which the general partner will pay up to $1,250,000 out of its organizational fee it receives as units are sold.We will pay any costs above $1,250,000 out of offering proceeds. If costs are below $1,250,000, the general partner will reimburse us for any payments it received during the offering that exceed this amount.This amount is included in offering and organizational costs of the Partnership on the Statement of Partner’s Capital and on the Statement of Operations. $ $ OPERATIONAL AND SALE OR LIQUIDATION STAGES Reimbursable Expenses Reimbursable expenses, which are charged to the Partnership by CCC in connection with the administration and operation of the Partnership, are allocated to the Partnership based upon several factors including, but not limited to, the number of investors, compliance issues, and the number of existing leases. $ $ Equipment acquisition fee The General Partner earned an equipment acquisition fee of 4% of the purchase price of each item of equipment purchased as compensation for the negotiation of the acquisition of the equipment and lease thereof or sale under a conditional sales contract.At June 30, 2011, the remaining balance of prepaid acquisition fees was approximately $400,000, which is expected to be earned in future periods. $ $ Debt placement fee As compensation for arranging term debt to finance our acquisition of equipment, we will pay the general partner a fee equal to one percent of such indebtedness; provided, however, that such fee shall be reduced to the extent we incur such fees to third parties unaffiliated with the general partner or the lender with respect to such indebtedness.No such fee will be paid with respect to borrowings from the general partner or its affiliates.We intend to initially acquire leases on an all cash basis with the proceeds of this offering, but may borrow funds after the offering proceeds have been invested.The amount we borrow, and therefore the amount of the fee, will depend upon interest rates at the time of a loan, and the amount of leverage we determine is appropriate at the time. We do not intend to use more than 30% leverage overall in our portfolio. Fees will increase as the amount of leverage we use increases, and as turnover in the portfolio increases and additional equipment is purchased using leverage. $
